Citation Nr: 0723298	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for hemorrhoids. 

2.  Entitlement to a compensable disability evaluation for a 
history of renal calculus.  

3.  Entitlement to service connection for shortness of breath 
to include as secondary to asbestos exposure.  

4.  Entitlement to service connection for colon cancer to 
include as secondary to exposure to herbicides and ionizing 
radiation.  

5.  Entitlement to service connection for degenerative 
arthritis of the low back.  

6.  Entitlement to service connection for a degenerative 
arthritis of the left knee.  

7.  Entitlement to service connection for an iron deficiency.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to June 1963 
and from November 1963 to July 1984, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids do not cause persistent 
bleeding with secondary anemia or fissures.  

2.  The veteran does not have recurrent kidney stone 
formation requiring one or more of the following: diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than two times a year.  The veteran also does not have 
an occasional attack of colic, not infected and not requiring 
catheter drainage.  

3.  The veteran's colon cancer, degenerative arthritis of the 
low back and left knee, shortness of breath, and iron 
deficiency were not caused by his active military service 
from June 1959 to June 1963 and from November 1963 to July 
1984.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic Code (DC) 7336 
(2006).

2.  The criteria for a compensable rating for a history of 
renal calculus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115b, DCs 7508, 
7509 (2006).

3.  Service connection for shortness of breath is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

4.  Service connection for colon cancer is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309(d), (e), 3.311 (2006).  

5.  Service connection for degenerative arthritis of the low 
back, degenerative arthritis of the left knee, and an iron 
deficiency is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected hemorrhoids, currently evaluated as 
10 percent disabling under DC 7336, external or internal 
hemorrhoids.  38 C.F.R. § 4.114.  

Under DC 7336, a 10 percent rating is warranted when 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when the hemorrhoids 
cause persistent bleeding with secondary anemia or fissures.  

At his April 2004 RO hearing, the veteran testified that he 
had to push the hemorrhoids back into his rectum after every 
bowel movement.  He also stated that the hemorrhoids bled, 
but not every day.  

In September 2003, the veteran underwent a colonoscopy that 
revealed moderately large hemorrhoids.  

In August 2003, the veteran underwent a VA anus and rectum 
examination.  The examiner did not detect external 
hemorrhoids or the presence of any skin change perianally.  
On digital examination, there were tender, internal 
hemorrhoids.  Rectal tone was normal and there was no 
evidence of blood, providing evidence against this claim.  

The Board finds that the facts and examination above are 
entitled to great probative weight and that they provide 
evidence against the claim.  The evidence discussed above 
does not show that the veteran's hemorrhoids bled 
persistently with secondary anemia or fissures.  The Board 
considered the veteran's VA and private medical treatment 
records, which also did not show fissures or persistent 
bleeding with secondary anemia.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's hemorrhoids does not more closely approximate a 20 
percent rating because there is no persistent bleeding with 
secondary anemia or fissures.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence against this claim.  
38 C.F.R. § 4.3.  

The veteran also asserts that he is entitled to a compensable 
evaluation for a history of renal calculus.  He is currently 
assigned a noncompensable evaluation under DC 7508, 
nephrolithiasis.  Under DC 7508, the rater is instructed to 
rate nephrolithiasis as hydronephrosis, DC 7509, unless there 
is recurrent stone formation requiring one or more of the 
following: diet therapy, drug therapy, or invasive or non-
invasive procedures more than twice a year.  The veteran does 
not have recurrent stone formation.  Therefore, the criteria 
of DC 7509 are warranted.  Under DC 7509, a 10 percent 
evaluation is warranted when there is only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  

The veteran underwent a VA renal examination in August 2003.  
The examiner sated that the veteran had not had a kidney 
stone since 1984, and had been asymptomatic for almost 20 
years, providing factual evidence against this claim.  The 
veteran's renal function was normal.  The Board finds that 
the VA examination report provides highly probative evidence 
against the claim.  

The veteran's private and VA medical records do not provide 
evidence in favor of his claim, as they do not show that the 
veteran has had an episode of colic.  Reviewing the evidence, 
the Board finds that the overall disability picture for the 
veteran's history of renal calculus does not more closely 
approximate a compensable rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for hemorrhoids and a 
noncompensable evaluation for a history of renal calculus.  
38 C.F.R. § 4.3.  

Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses of colon cancer, 
degenerative arthritis of the low back and left knee, and 
microcytic anemia.  He does not have a diagnosis of shortness 
of breath.  A post-service treatment record indicates that 
the veteran had possible chronic obstructive pulmonary 
disease, but no diagnosis was given.  

As the veteran does not have a current diagnosis of shortness 
of breath or another respiratory condition, that claim must 
be denied.  

Even if the Board were to assume that the veteran had a 
respiratory condition, service connection could not be 
granted.  There is no specific statutory guidance with regard 
to asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos-
related information as M21-1, Part VI.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9, see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

In this case, the veteran claims that he was exposed to 
asbestos during active duty.  He contended that the 
protective clothing he wore while servicing liquid oxygen on 
B52 and KC135 aircraft contained asbestos, which caused his 
shortness of breath.  

The RO obtained the veteran's service personnel records, and 
they contained no evidence of the exposure to asbestos or 
indications that the veteran's work during service would have 
lead him to extensive exposure to asbestos.  Additionally, 
the veteran's service medical records (SMRs) show no 
complaints, findings, or diagnoses of any lung disorders.  
Evaluations of the veteran during service make no reference 
to any such disorders, or indications of such disorders.  His 
induction and separation examinations are negative for lung 
disorders.  Clearly, the service records provide evidence 
against this claim.  

The veteran's post-service medical records do not provide a 
link between a respiratory disorder and his period of active 
military service, nor do they suggest that the veteran was 
exposed to asbestos in service.  The Board finds that the 
service and post-service medical records provides very 
negative evidence against this claim, indicating a minimal 
(at best) condition that began many years after service.  As 
the preponderance of the evidence is against the claim for 
service connection for shortness of breath, claimed as due to 
asbestos exposure, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

With regard to the veteran's claim that he has a disability 
related to radar radiation exposure or unexploded nuclear 
weapons (the veteran contends that he worked on B-52s with 
nuclear weapons onboard), presumptive service connection for 
a disability based upon exposure to radiation can be awarded 
on two different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation-exposed 
veterans under 38 C.F.R. § 3.309(d).  The second basis is 
based on exposure to ionizing radiation with the subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311. 

There are certain diseases, including colon cancer, that are 
presumptively service-connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 
3.309(d)(2)(xix).  However, the presumption of 3.309(d) does 
not apply to the veteran because he is not a radiation-
exposed veteran as defined in 38 C.F.R. § 3.309(d)(3).  

Radiogenic diseases may also be service-connected pursuant to 
38 C.F.R. § 3.311.  Colon cancer is among the diseases 
identified as potentially radiogenic.  38 C.F.R. § 3.311.  
For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes, among other diseases, 
all types of cancers, which must become manifest five years 
or more after exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), 
(b)(5)(iv) (2006).  The veteran was diagnosed with colon 
cancer in July 2002, more than five years after leaving 
service.  

38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  These 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  38 C.F.R. § 3.311(a)(2).  

The Board considered remanding this case so that a dose 
estimate could be obtained.  In order to submit the veteran's 
case for a dose estimate, the RO must request all available 
information pertaining to the veteran's exposure to 
radiation.  The RO requested the veteran's service personnel 
records and any other records that could show that the 
veteran was exposed to radiation.  The veteran's service 
personnel records did not show radiation exposure, and the 
service department did not submit any additional records that 
could show radiation exposure.  A DD Form 1141 was not 
present in his SMRs or service personnel records.  Therefore, 
the RO had no records to submit for a dose estimate and such 
a request would not be feasible in the absence of records 
showing radiation exposure.  

At his April 2004 RO hearing, the veteran stated that he 
carried a dosimeter, but that it was never checked.  The 
veteran's service records to not refer to a dosimeter.  
Assuming that the veteran did wear a dosimeter, there is no 
information pertaining to it in the veteran's record, and 
therefore nothing that can be submitted for a dose estimate.  
Simply stated, the service record does not provide a basis to 
send this case for a dose estimate as any request, based on 
the record, would clearly not provide a basis to grant this 
claim.  Simply stated, based on the evidence in the record at 
this time, an additional development effort would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran also contends that his colon cancer is due to 
exposure to herbicides.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  

While the veteran served in the Republic of Vietnam during 
the Vietnam era, colon cancer is not a disease deemed 
associated with herbicide exposure under VA law.  Therefore, 
the presumption does not apply.  

As the presumptions and procedures for radiation exposure and 
the presumption for herbicide exposure do not apply to the 
veteran's colon cancer claim, the Board will address service 
connection on a direct basis.  The veteran's SMRs are 
negative for any diagnosis of or treatment for colon cancer 
and the veteran's post-service treatment records do not 
provide a link between the veteran's colon cancer and his 
period of active service.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for colon cancer.  38 U.S.C.A. § 5107(b).   The 
appeal is denied.  

The veteran was diagnosed with degenerative arthritis of the 
low back in 1990, more than one year after leaving military 
service.  The veteran's SMRs show that he complained of back 
pain once in November 1983.  The SMRs are otherwise negative 
for any diagnosis of or treatment for a back disorder.  The 
Board finds that the veteran's November 1983 back pain was 
acute and transitory, not chronic.  There is no post-service 
medical evidence to provide a link between the veteran's 
degenerative arthritis of the low back and his period of 
military service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board finds that the service and post-service medical 
evidence provides evidence against this claim, indicating a 
disorder that began many years after service.

The Board finds that the preponderance of the evidence is 
against service connection for degenerative arthritis.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran was first treated for a left knee strain and 
possible left knee cartilage tear in the late 1990s for an 
injury that occurred in December 1997, more than ten years 
after the veteran left service.  The veteran contended that 
he was diagnosed with left knee arthritis in 1981.  However, 
his SMRs are negative for any diagnosis of or treatment for 
any kind of left knee disorder.  The veteran's post-service 
medical records do not provide a link between his period of 
active service and his degenerative arthritis of the left 
knee.  The Board finds that the preponderance of the evidence 
is against service connection for a left knee disability.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

A July 2002 private medical treatment record shows that the 
veteran had microcytic anemia, suggesting the possibility of 
an iron deficiency.  This is the first finding of an iron 
deficiency in the veteran's treatment records.  The Board 
must again note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  

The veteran's SMRs are completely negative for any diagnosis 
of or treatment for anemia or an iron deficiency.  His post-
service medical treatment records do not provide a link 
between his microcytic anemia and his period of active 
service.  The Board finds that the preponderance of the 
evidence is against service connection for iron deficiency.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The October 2002 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the May 2005 VCAA follow-up letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
October 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a June 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, Social Security 
Administration records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's service connection claims.  
However, the Board finds that the evidence, discussed above, 
which indicates that the veteran did not receive treatment 
for the claimed disorders during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorders at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claims, and provides evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  With the exception of a claim for shortness of breath, 
the first element is met.  However, as the Board has found 
that the presumptions of exposure to ionizing radiation, 
herbicides, and asbestos do not apply, the second and third 
elements are not met because there is no evidence providing a 
link between the claimed disabilities and the veteran's 
period of active service    

ORDER

A disability evaluation greater than 10 percent for 
hemorrhoids is denied. 

A compensable disability evaluation for a history of renal 
calculus is denied.  

Service connection for shortness of breath to include as 
secondary to asbestos exposure is denied.  

Service connection for colon cancer to include as secondary 
to exposure to herbicides and ionizing radiation is denied.  

Service connection for degenerative arthritis of the low back 
is denied.  

Service connection for a degenerative arthritis of the left 
knee is denied.  

Service connection for an iron deficiency is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


